 In the Matter Of AMERICAN AIR FILTER COMPANY, INC.andINTER- .NATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURALIMPLEMENT WORKERS OF AMERICA, C. I. O.CaseNo. 9-R-1733.-Decided April17, 1945Messrs. T. M. Galphin,Jr.,andW. M. Reed,both of Louisville, Ky.,for the Company.Messrs. L. LeonardandJess B.Moss,both of Louisville,Ky., for theUAW-CIO.Mr. J. Darlington Raine,of Louisville,Ky., for the Independent.Mr. Louis Monas,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Union, United Auto-mobile, Aircraft and Agricultural Implement Workers of America,C. 1. 0., herein called the UAW-CIO, alleging that a question affectingcommerce had arisen concerning the representation of employees ofAmerican Air Filter Company, Inc., Louisville, Kentucky, hereincalled the Company, the National Labor Relations Board provided foran appropriate hearing upon due notice before Herbert J. Nester,Trial Examiner. Saidhearing washeld at Louisville, Kentucky, onMarch 9, 1945.The Company, the UAW-CIO, and United DustControlWorkers, herein called the Independent, appeared and par-ticipated, were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.At the hearing, the Trial Examiner reserved ruling on theCompany's motion to dismiss the petition.For reasonsset forth inSection IV,infra,thismotion isdenied.The Trial Examiner's rul-ings made at the hearing are free from prejudicial error and are herebyaffirmed.All parties were afforded an opportunity to file briefs withthe Board.Upon the entire record in, the case, the, Board makes the following :61 N. L.R. B., No. 87.604 AMERICAN AIR FILTER COMPANY, INC.FINDINGS OF FACTI.THE BUSINESS OF THE COMPANY605American Air Filter Company, Inc., a Delaware corporation havingits principal place of business and plants at Louisville, Kentucky, isengaged in the manufacture of air filtration and dust collection equip-ment for civilian and Government use.During 1944, the Companyutilized raw materials valued in excess of $2,000,000, 99 percent ofwhich originated from sources outside the State of Kentucky.Dur-ing the same period, the Company manufactured finished productsvalued in excess of $8,000,000, 95 percent of which was shipped topoints outside that State.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternational Union, United Automobile, Aircraft and AgriculturalImplement Workers of America, affiliated with the Congress of In-dustrial Organizations, is it labor organization admitting to member-ship employees of the Company.United Dust Control Workers is an unaffiliated labor organizationadmitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to either the UAW-CIO or the Independent as the exclusivebargainingrepresentative ofcertain of its employees until the UAW-CIO or the Independent hasbeen certified by the Board in an appropriate unit.A statement of a Board Field Examiner, introduced into evidenceat the hearing, indicates that the UAW-CIO represents a substantialnumber of employees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe UAW-CIO contends that the appropriate unit should consist ofall, production and maintenance employees of the Company's four'The Field Examiner reported that the UAW-CIO submitted 276 authorization cards,267 of which bore the names of persons appearing on the Company's pay roll of February5,1945, containing the names of 530 employees in the unit alleged by the UAW-CIO tobe appropriate.The Independent submitted 60 authorization cards, 58 of which bore the names ofpersons appearing on the above-mentioned pay roll.639678-45-vol. 61-40 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDplants with certain agreed inclusions and exclusions.The Companyurges as appropriate two separate units, one embracing employees ofplants 1 and 3, and the other, employees of plants 2 and 5. The In-dependent takes no position with respect to the appropriate unit.The Company operates four production plants in Louisville, Ken-tucky, all located within a radius of 11/2 miles.The land, buildings,and equipment of plants 1 and 3 are owned by the Company. Itoccupies plant 2 under a lease terminating the end of 1945, and it haspossession of plant 5 as a monthly tenant 2Plants 1 and 3 employabout 380 persons; and produce and assemble, for the most part,heavy air filters for industries engaged in war production ; some oftheir products are purchased by the Government for naval use.Plants 2 and 5 employ approximately 140 persons .4 Plant 2 producesmilitary aircraft air filters and assembles parts furnished by plant 5which performs some light assembly work, but is operated principallyas an adjunct to plant 2.The Company argues that the activities at plants 2 and 5 are tem-porary since it does not anticipate continuing them after the war, thatthe operations at plants 1 and 3 are permanent, and that two separateunits are consequently appropriate.However, the UAW-CIO hasextended its organizational activities among the employees in the Com-pany's four plants.So-called "new" employees have been engaged atplant 2 since its operations were expanded in 1942, and at plant 5since that plant was acquired in 1943; in 1942 and 1943 some of theolder employees were transferred to these plants from plant 1.More-over, inasmuch as the date of the war's termination is uncertain, theCompany's conclusion that opertions at plants 2 and 5 are temporaryis not entirely warranted.We note, furthermore, that wage scales inall plants do not differ to any great extent, and that job classificationsare similar.One production manager is in charge of production at allfour plants, assisted by an assistant superintendent in charge at eachplant and one personnel manager supervises a common personnel officefor all four plants.Upon the entire record, we are convinced that asingle four-plant unit of all production and maintenance employees ofthe Company is appropriate for the purposes of collective bargaining.We, accordingly, find that all production and maintenance em-ployees of the Company's four plants at Louisville, Kentucky, in-cluding the assistant head janitor,5 factory clericals, guards,, leadmen,2Plants 1 and 2 were in operation before the commencement of the war.In 1942, theoperations of plant 2 were expanded,and plant 3 was acquired,plant 5 was acquired latein 1943.3These plants do not employ any women workers in production operations4 Plant 2 has about 125 employees,65 to 70 of whom are women , plant 5 employs 15persons,7 or 8 of whom are women.5 It appears that this employee is not supervisory.6Although armed and uniformed,they are not militarized;nor does the evidence revealthat they are deputized. AMERICAN AIR FILTER COMPANY, INC.607and inspectors,' but excluding office clerical employees, the laboratoryengineer apprentice, foremen and assistant foremen, and all other su-pervisory employees with authority to hire, promote, discharge, disci-pline, or otherwise effect changes in the status of employees, or ef-fectively recommend such action, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein," subject to the limitations and additions set forth in theDirection.9DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes' of collective bargaining with American AirFilter Company, Inc., Louisville, Kentucky, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Ninth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during the said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding any who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether they desire to be represented by UAW-CIO, or by United Dust Control Workers, for the purposes of col-lective bargaining, or by neither.7It appears that leadmen and inspectors are not supervisory employeesThe parties requested that eligibility be determined by the pay roll of March 5, 1945No sufficient reason appears, however, for deviating from our usual practice in thisrespect.8 Both unions requested that they be designated on the ballot as their names appear inthe Direction.